Exhibit 10.8

AMENDED AND RESTATED

PATENT AND TRADEMARK SECURITY AGREEMENT

This AMENDED AND RESTATED PATENT AND TRADEMARK SECURITY AGREEMENT (this
“Agreement”), dated as of September 5, 2007, is entered into between Arius Two,
Inc., a Delaware corporation (“Grantor”), which has a mailing address at 2501
Aerial Center Parkway, Suite 205, Morrisville, North Carolina 25760, and QLT
USA, Inc., a Delaware corporation (“Lender”), having its principal executive
office at 2579 Midpoint Drive, Fort Collins, Colorado 80525.

RECITALS

A. The Grantor, as borrower, and the Lender have entered into that certain
Intellectual Property Assignment Agreement (the “Transfer Agreement”), and
Secured Promissory Note dated as of August 2, 2006 (the “Note”) (all capitalized
terms used in this Agreement and not otherwise defined herein having the
meanings assigned to them in the Transfer Agreement);

B. Grantor is the owner of certain intellectual property, identified below, in
which Grantor previously granted a security interest to Lender under that
certain Patent and Trademark Security Agreement dated August 2, 2006 (the
“Original Agreement”);

C. The parties wish to amend and restate such agreement.

NOW THEREFORE, the parties hereto mutually agree as follows:

0. AMENDMENT AND RESTATEMENT. The parties hereby agree that the Original
Agreement is hereby amended and restated in its entirety as described herein.

1. GRANT OF SECURITY INTEREST.

To secure the complete and timely payment and performance of all Obligations (as
defined in the Amended and Restated Security Agreement, dated as of September 5,
2007, between the Grantor and the Lender concerning certain assets outside the
United States, Canada, and Mexico (the “Security Agreement”)), and without
limiting any other security interest Grantor has granted to Lender, Grantor
hereby grants, assigns, and conveys to Lender a security interest in Grantor’s
entire right, title, and interest, whether now owned or hereafter acquired, in
and to the following (the “Collateral”):

(i) All of Grantor’s right to the Ex-US BEMA Marks and trademark registrations
related thereto, including but not limited to those listed on Exhibit A, as the
same may be updated hereafter from time to time, but excluding the foregoing to
the extent concerning Mexico or Canada, and all trademark rights with respect
thereto throughout every country in the world other than the United States and
its territories and possessions (including the Commonwealth of Puerto Rico),
Mexico, and Canada (the



--------------------------------------------------------------------------------

“Ex-North American Territory”), including all proceeds thereof (including
license royalties and proceeds of infringement suits), and rights to renew and
extend such trademarks and trademark rights; and

(ii) All of Grantor’s right, title, and interest, in and to Ex-US BEMA Patent
Rights, including but not limited to those listed on Exhibit B, as the same may
be updated hereafter from time to time, but excluding the foregoing to the
extent concerning any country outside the Ex-North American Territory, and all
patent rights with respect thereto throughout the Ex-North American Territory,
including all proceeds thereof (including license royalties and proceeds of
infringement suits), foreign filing rights, and rights to extend such patents
and patent rights

(iii) the entire goodwill of or associated with the businesses now or hereafter
conducted by Grantor connected with and symbolized by any of the aforementioned
properties and assets;

(iv) all commercial tort claims associated with or arising out of any of the
aforementioned properties and assets;

(v) all accounts, all intangible intellectual or other similar property and
other general intangibles associated with or arising out of any of the
aforementioned properties and assets and not otherwise described above,
including all license payments and payments under insurance (whether or not the
Lender is the loss payee thereof) or any indemnity, warranty or guaranty payable
by reason of loss or damage to or otherwise with respect to the foregoing
Collateral; and

(vi) All products, proceeds and supporting obligations of or with respect to any
and all of the foregoing Collateral.

(vii) Notwithstanding to the contrary in this Agreement or the Security
Agreement, the Collateral shall exclude any and all of the foregoing to the
extent concerning, or related to, the United States and its territories and
possessions (including the Commonwealth of Puerto Rico), Mexico, or Canada.

2. AFTER-ACQUIRED PATENT OR TRADEMARK RIGHTS.

If Grantor shall obtain rights to any new trademarks, any new patentable
inventions or become entitled to the benefit of any patent application or patent
for any reissue, division, or continuation, of any patent, in each case in the
Ex-North American Territory and in connection with, derived from, or arising out
of, the Ex-US BEMA Technology, the Ex-US BEMA Marks or the Ex-US Products in the
Ex-North American Territory (and not any of the foregoing to the extent
concerning or related to any country outside the Ex-North American Territory),
the provisions of this Agreement shall automatically apply thereto. Grantor
shall give prompt notice in writing to Lender with respect to any such new
trademarks or patents, or renewal or extension of any trademark registration.
Without limiting Grantor’s obligation under this Section 2, Grantor authorizes
Lender to modify this Agreement by amending Exhibits A or B to include any such
new patent or trademark rights. Notwithstanding the foregoing, no failure to so
modify

 

2



--------------------------------------------------------------------------------

this Agreement or amend Exhibits A or B shall in any way affect, invalidate or
detract from Lender’s continuing security interest in all Collateral, whether or
not listed on Exhibit A or B.

3. GENERAL PROVISIONS.

3.1 Rights Under Security Agreement. This Agreement has been granted in
conjunction with the security interest granted to Lender under the Security
Agreement. The rights and remedies of Lender with respect to the security
interests granted herein are without prejudice to, and are in addition to those
set forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference.

3.2 Successors. The benefits and burdens of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties; provided that Grantor may not transfer any of the Collateral or
any of its rights or obligations hereunder, without the prior written consent of
Lender, except as specifically permitted by the Note or the Security Agreement.

3.3 Amendment; No Conflict. This Agreement is subject to modification only by a
writing signed by the parties, except as provided in Section 2 of this
Agreement. To the extent that any provision of this Agreement conflicts with any
provision of the Security Agreement, the provision giving Lender greater rights
or remedies shall govern, it being understood that the purpose of this Agreement
is to add to, and not detract from, the rights granted to Lender under the
Security Agreement.

3.4 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York (as permitted by
Section 5-1401 of the New York General Obligations Law), without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties, except as required by mandatory provisions of law and
to the extent the validity or perfection of the security interests hereunder, or
the remedies hereunder, in respect of any Collateral are governed by the law of
a jurisdiction other than New York.

3.5 Waiver of Jury Trial. THE GRANTOR AND, BY ITS ACCEPTANCE HEREOF, THE LENDER,
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT.

3. TERMINATION. Upon payment and performance in full of all Obligations (as
defined in that certain Security Agreement between the parties of even date
herewith), the security interest created under this Agreement shall terminate
and Lender shall promptly execute and deliver to Grantor such documents and
instruments reasonably requested by Grantor as shall be necessary to evidence
termination of all security interests given by Grantor to Lender hereunder.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

QLT USA, INC.     ARIUS TWO, INC. By:  

/s/ Michael R. Duncan, President

    By:  

/s/ Mark Sirgo

Name:   Michael R. Duncan       Mark Sirgo, Chief Executive Officer Title:  
President      

 

4



--------------------------------------------------------------------------------

Exhibit A

BEMA

BEMA in all jurisdictions other than the United States (and its territories and
possessions, including but not limited to the Commonwealth of Puerto Rico),
Canada, and Mexico, and including but not limited to the following:

 

COUNTRY

 

APPLICATION NO./

FILING DATE

 

REGISTRATION NO./

REGISTRATION DATE

 

EXPIRATION/

RENEWAL DATE

Australia

 

1028272

November 4, 2004

 

1028272

April 11, 2005

 

November 4, 2014

November 4, 2014

European Community (CTM)

 

004097416

November 4, 2004

  Pending  

Japan

 

2004-107883

November 25, 2004

  Pending        

 

1



--------------------------------------------------------------------------------

Exhibit B

PATENTS AND PATENT APPLICATIONS

 

App. No./

Patent No.

 

Filing Date/

Issue Date

 

Country

 

Title

 

Status

 

Attorney

Docket No.

9747574


729516B

  16-Oct-1997


17-May-2001

  Australia   Pharmaceutical Carrier Device Suitable For Delivery Of
Pharmaceutical Compounds To Mucosal Surfaces   Granted   092AU 200138924B2


769500

  16-Oct-1997


13-May-2004

  Australia   Same As Above   Granted   092AUDV 97 91 0117.7


973497

  16-Oct-1997


11-Dec-2002

  Belgium   Same As Above   Granted   092BE 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  Switzerland   Same As Above   Granted   092CH 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  Germany   Same As Above   Granted   092DE 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  Denmark   Same As Above   Granted   092DK 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  European Patent Convention   Same As Above   Granted   092EP 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  Spain   Same As Above   Granted   092ES 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  France   Same As Above   Granted   092FR 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  United Kingdom   Same As Above   Granted   092GB 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  Greece   Same As Above   Granted   092GR 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  Ireland   Same As Above   Granted   092IE 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  Italy   Same As Above   Granted   092IT 10-519467   16-Oct-1997   Japan   Same
As Above   Pending   092JP 2005182632   16-Oct-1997   Japan   Same As Above  
Pending   092JPDV 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  Netherlands   Same As Above   Granted   092NL 97 91 0117.7
973497   16-Oct-1997


11-Dec-2002

  Sweden   Same As Above   Granted   092SE 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Austria   Same As Above   Granted   092PC2AT 9939678


746339B

  29-Apr-1999


01-Aug-2002

  Australia   Same As Above   Granted   092PC2AU 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Belgium   Same As Above   Granted   092PC2BE



--------------------------------------------------------------------------------

App. No./

Patent No.

 

Filing Date/

Issue Date

 

Country

 

Title

 

Status

 

Attorney

Docket No.

99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Switzerland   Same As Above   Granted   092PC2CH 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Germany   Same As Above   Granted   092PC2DE 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Denmark   Same As Above   Granted   092PC2DK 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  European Patent Convention   Same As Above   Granted   092PC2EP 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Spain   Same As Above   Granted   092PC2ES 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Finland   Same As Above   Granted   092PC2FI 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  France   Same As Above   Granted   092PC2FR 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  United Kingdom   Same As Above   Granted   092PC2GB 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Greece   Same As Above   Granted   092PC2GR 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Ireland   Same As Above   Granted   092PC2IE 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Italy   Same As Above   Granted   092PC2IT 2000-545511   29-Apr-1999   Japan  
Same As Above   Published   092PC2JP 2005233505   29-Apr-1999   Japan   Same As
Above   Published   092PC2JPDV 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Luxembourg   Same As Above   Granted   092PC2LU 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Netherlands   Same As Above   Granted   092PC2NL 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Portugal   Same As Above   Granted   092PC2PT 99 92 2753.1
1079813   29-Apr-1999


09-Feb-2005

  Sweden   Same As Above   Granted   092PC2SE 200426264974   20-Feb-2006  
Australia   Adhesive Bioerodible Transmucosal Drug Delivery System   Pending  
093AU 04 78 1250.8   16-Aug-2004   European Patent Convention   Same As Above  
Pending   093EP 6113089.9   29-Nov-2006   Hong Kong   Same As Above   Pending  
093HK 2006-523962   16-Aug-2004   Japan   Same As Above   Pending   093JP